Citation Nr: 0729951	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision, which denied 
a claim for service connection for a bilateral hearing loss 
disability.  The case was remanded by the Board in May 2004 
for further evidentiary development. 


FINDING OF FACT

Competent medical evidence on file establishes that it is at 
least as likely as not that current bilateral hearing loss is 
attributable to noise exposure in service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, and 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The benefit sought on appeal has been granted, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).


II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection for organic diseases of the nervous 
system, such as sensorineural hearing loss, may additionally 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2006).
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2006). 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2006).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

In order to establish direct service connection for a 
disorder, there must be (1) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; 2) medical evidence of the current 
disability; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Gutierrez v. Principi 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)). 

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

The veteran contends that he has bilateral hearing loss as 
the result of exposure to acoustic trauma when a mortar 
exploded outside his barracks during active duty.  See 
Veteran's Statement, November 2002.  As an initial matter, it 
is noted that there is no corroborative evidence that the 
veteran had combat service; as such, 38 U.S.C.A. § 1154(b) is 
not for application.  His DD-214 form reflects that he served 
as a machine operator; he did not receive any medals which 
are indicative of combat service.  

A review of the veteran's service medical records does not 
reflect any complaints, treatment or diagnoses of hearing 
loss.  Following service discharge, there is no evidence of 
complaints of hearing loss until the veteran's November 2002 
claim.  

The veteran does have a current bilateral hearing loss 
disability.  At a February 2003 VA examination, the examiner 
noted that the veteran had asymmetrical hearing loss, with 
the hearing of his right ear being worse than that of his 
left ear.  Puretone thresholds were not recorded in this 
examination report.  At a July 2005 VA examination, puretone 
thresholds were reported as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
45
  50
75
70
65 
LEFT
30 
 20 
55
50
55
The veteran's speech recognition ability was reported at 76 
percent for the right ear at 85 decibels and 92 percent for 
the left ear at 65 decibels.  Therefore, the criteria for 
hearing loss as described under 38 C.F.R. § 3.385 are met for 
both ears, as the July 2005 auditory thresholds reach a level 
greater than 40 decibels for several of the frequencies of 
both ears and the speech recognition ability was less than 94 
percent for both ears.  

With regard to a nexus between the veteran's current 
bilateral hearing loss disability and his service, the Board 
notes that the February 2003 VA opinion was inconclusive as 
to the etiology of the veteran's hearing loss disability.  At 
the July 2005 VA examination, however, the physician opined 
that, after extensively reviewing the claims folder and the 
results of the July 2005 audiological testing, there is a 50 
percent probability that the veteran's hearing loss is due to 
military service.  The physician also noted that it is 
difficult to determine whether the veteran's hearing loss is 
due to acoustic trauma in Vietnam or his post-service 
occupation working with machines, as he worked for 28 years 
in a machine shop.  

Given that the veteran has been diagnosed with a current 
bilateral hearing loss disability and the fact that, despite 
his post-service occupation, the examining physician at the 
July 2005 VA examination rendered an opinion indicating that 
his disability is at least as likely as not due to his active 
duty service, the Board concludes that service connection for 
bilateral hearing loss is warranted on a direct basis.

Therefore, taking into consideration the benefit of the doubt 
doctrine, in light of the July 2005 VA opinion, the Board 
concludes that the veteran is entitled to a grant of service 
connection for his bilateral hearing loss disability.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


